AO 442 (Rev. 11/11) Arrest Warrant




                                         UNITED STATES DISTRICT COURT ZOLOHAR 12 PM 2: 31
                                                                 for the
                                                                                                                        CLEZK
                                                          District of Vermont

                    United States of America
                                                                   )

                                 V.
                                                                   )
                                                                   )
                                                                            Case No.   5 · :)_Q.. - CJ:)_~                u(
                                                                   )
                                                                   )
                        Maynard Davis
                                                                   )
                             Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

                                                                                                                   .'..;/.id•   ~
         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        Maynard Davis - - - - - - - - - - - - - - -
who is accused of an offense or violation based on the following document filed with the court:

~ Indictment             0    Superseding Indictment      0 Information         0 Superseding Information               O Complaint
0 Probation Violation Petition             0 Supervised Release Violation Petition          0 Violation Notice          O Order of the Court

This offense is briefly described as follows:
  Distribution of cocaine base in violation of 21 U.S.C. §§ 841 (a)(1 ), 841 (b)(1 )(C)




           1/29/2020
Date:
        --------
                                                                                          Lisa Wright, Deputy Clerk
City and state:        Burlin°ton VT
                                                                                               Printed name and title


                                                                Return

         This warrant was received on (date)
at (cityandstate)    Kye l~(-l'Jr' I Ut
Date: ~ • (2-       ::>o.>o
